Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule A, attached hereto and made a part hereof, present the question of the proper value of certain metal bird cages, bird cage stands, and bird baths.
By stipulation of the parties hereto, it has been agreed that the items of merchandise before the court and the issues are the same in all material respects to those in the case of Spratts Patent America, Ltd. v. United States, 32 Cust. Ct. 583, Reap. Dec. 8285, the record in which case has been incorporated herein. It has been further stipulated and agreed that there is no foreign, export, or United States value, as those values are defined in section 402(c), (d), and (e) of the Tariff Act of 1930 (19 U.S.C. § 1402 (c), (d), and (e)), as modified by the Customs Administrative Act of 1938, for such or similar merchandise, and that the statutory cost of production of the subject importations is equal to the invoice prices, less discounts of 2 per centum and 2% per centum.
On the record before the court, I find and hold that cost of production, as that value is defined in section 402(f) of said act (19 U.S.C. § 1402(f)), is the proper basis for the determination of the value of *641the metal bird cages, bird cage stands, and bird baths here involved and that such value is equal to the invoice prices, less discounts of 2 per centum and 2yz per centum.
J udgment will be entered accordingly.